DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, line 18, the limitation indicating that the base end portion is formed only in a range of 20 mm from a face center of the crown portion in a toe-heel direction constitutes new matter, which cannot be added.  The examiner notes that the base end portion may have varied thickness in relation to the thick portion and the thin portion, particularly as discussed at paragraph 0040 of the specification; however, the examiner interprets the quoted limitation to provide that a base end portion is absent from the sole portion and from areas of the crown other than the range of 20 mm from the face center of the crown portion in a toe-heel direction.  The originally filed specification does not disclose a configuration where the base end portion is absent from part of the peripheral portion.  The same applies to Claims 12 and 13, which include the same limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 18, the limitation indicating that the base end portion is formed only in a range of 20 mm from a face center of the crown portion in a toe-heel direction is unclear in that the connecting portion is understood to include a thin portion.  It necessarily follows that a transition is present where the connecting portion joins the face portion.  Such a transition portion is not distinguishable from the claimed base end portion and a person of ordinary skill in the art would not be able to determine that a base end portion is not formed in a particular part of the connecting portion. The scope of the claim is indefinite.   The same applies to Claims 12 and 13.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Patent No. 2009/0098949, in view of Mizutani, U.S. Patent Application No. 2015/0375068, and Boyd et al., U.S .Patent Application No. 2015/0190685 and further in view of Matsunaga, U.S. Patent Application No. 2007/0129167.  As to Claim 1, Chen teaches a golf club head (10) comprising a head body (30) having a crown portion (13), and a sole portion (lower portion of head body), paragraph 0021 and see Figure 2.  The head body may have an opening surrounded by the crown portion and the sole portion, which may be closed by a face member (20), paragraph 0016.  The face member may be formed in a cup shape having a peripheral portion (wall) extending from a periphery of the face portion, paragraph 0014 and see Figures 1 and 2.  The peripheral portion may have a thick portion configured to join to an end face of the opening of the head body (connecting portion), paragraph 0014.    Chen teaches that a connecting portion (at 22 in Figure 1) may connect the thick portion and the face portion (21), and the connecting portion may include a thin portion whose thickness is thinner than the thickness of the thick portion, see drawing below. Chen teaches that part of the connecting portion may have a base end portion connecting the thin portion and the face portion, see drawing below, noting the portion of the connecting portion adjacent the face portion connecting the thin portion with the face portion. The examiner notes that the thickness of the base end portion continues in uniform thickness from that of the thin portion, suggesting that the thickness of the base end portion is equal to that of the thin portion, which is of smaller thickness than the thick portion, see drawing above and Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the base end portion with thickness smaller than that of the thick portion, as suggested.  Chen is silent as to the face portion being planar.  Mizutani teaches a similar golf club head wherein the face member (1) includes a planar (flat) face portion (11), paragraph 0033.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen with a planar face portion, as taught by Mizutani, to provide Chen with a known substitute face portion shape.  Chen, as modified, is silent as to the thickness of the thick portion of the peripheral portion being substantially the same as a thickness of a thick portion formed on the periphery of the opening of the head body.  Boyd teaches a golf club head comprising a face (112) closing an opening in a head body (108) where the face may be formed in a cup shape with a peripheral portion (wall) configured to join to an end face of the opening in the club head body, paragraph 0113 and see Figure 24.  The peripheral portion may have a thickness generally the same as a thickness of a thick portion formed on the periphery of the opening in the head body, see Figure 24.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with thick portions of the peripheral portion and the periphery of the body opening configured to be of generally the same thickness, as taught by Boyd, to provide Chen, as modified, with a known substitute configuration of the joinder of the face member and club head body.  Chen, as modified, does not specify that the thicknesses are substantially the same.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the thick portions of the peripheral portion and the periphery of the opening to be substantially the same, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   Chen, as modified, discloses the claimed invention except for providing that the thickness of the base end portion may be larger than the thickness of the thin portion and except for providing that the base end portion is formed only in a range of 20 mm from a face center of the crown in a toe-heel direction.  Matsunaga teaches a similar golf club head having a connecting portion (14a, 22a) including a thin portion (14a) and a base end portion (22a), paragraphs 0035 and 0040.  The base end portion comprises a thick wall region, paragraph 0040 and see Figure 2, suggesting that the base end portion is relatively thick, in comparison to an adjacent thin portion (14a) of the connecting portion (14a, 22a), see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a relatively thick base end portion adjacent to a relatively thin portion of a connecting portion, as taught by Matsunaga, to provide Chen, as modified, with a thick base end portion at the junction between a face portion and a connecting portion, with a thin portion on the opposite side of the base end portion, to yield the predictable result of strengthening the connection with the face portion and retaining flexibility in the club head.  Matsunaga teaches that the base end portion may be formed at the center of the crown portion in a toe-heel direction, paragraph 0040 and see Figure 1, noting a base end portion on the crown side, suggesting that the base end portion may occupy a range of 20 mm from a face center of the crown portion in a toe-heel direction. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a base end portion formed in a range of 20 mm from a face center of the crown portion in a toe-heel direction.  Chen, as modified, discloses the claimed invention except for providing that the base end portion is formed only in the range as claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the base end portion to be formed only in a range of 20 mm from a face center of the crown portion in a toe-heel direction, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Claim 1 is treated as best understood, in view of the rejection under 35 USC §112(b).

    PNG
    media_image1.png
    650
    624
    media_image1.png
    Greyscale


      As to Claim 8, Chen teaches a transition portion of the connecting portion, located between the thick portion and the thin portion whose thickness becomes incrementally thinner proceeding toward the thin portion from the thick portion, see drawing above.  As to Claim 9, Chen discloses a connecting portion appearing in the drawing above having a length, in a face-back direction longer than a length of the thick portion in the face-back direction, see drawing above, suggesting a longer length of the connecting portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a connecting portion having longer face-back direction length than that of the thick portion, as suggested.  As to Claim 10, Chen teaches that a length of a peripheral portion in the face-back direction may be greater than or equal to 18 mm, paragraph 0015.   As to Claim 11, Chen teaches that the thickness of the thick portion of the peripheral portion and the thickness of the thick portion of the periphery of the opening of the head body may each have a length in a face-back direction, see Figure 3.  The thick portion of each extends for a distance beyond an overlapping portion, which appears to be approximately the same, see Figure 3.  It follows that the length in a face-back direction of the thick portion of the peripheral portion may be approximately the same as a length in the face-back direction of the thick portion formed on the periphery of the opening of the club head body.  Chen, as modified, discloses the claimed invention except for specifying that the lengths in a face-back direction are substantially the same.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the thick portions of the peripheral portion and the periphery of the opening to be of substantially the same length in a face-back direction, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious, absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, supra.   As to Claim 12, Chen, Mizutani, Boyd, and Matsunaga, together with the cited case law, are applied as in Claim1, with the same obviousness rationales being found applicable.  Claim 12 is treated as best understood, in view of the rejection under 35 USC §112(b).
  As to Claim 13, Chen, Mizutani, and Boyd, together with the cited case law, are applied as in Claim 1, with the same obviousness rationales being found applicable.   Chen, as modified, discloses the claimed invention except for providing that the thickness of the base end portion may be larger than the thickness of the thick portion.  Matsunaga teaches a similar golf club head having a connecting portion (14a, 22a) including a thin portion (14a) and a base end portion (22a), paragraphs 0035 and 0040.  The base end portion comprises a thick wall region, paragraph 0040 and see Figure 2, suggesting that the base end portion is relatively thick.  The thick wall region connects to a thin region, followed by a medium thick region beyond the thin region, Claims 2 and 3, suggesting that base end portion may have thickness larger than the thickness of a thick portion.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Chen, as modified, with a base end portion thicker than a thick portion (medium-thick-walled region), as taught by Matsunaga, to provide Chen, as modified, with a thickness of a base end portion larger than the thickness of the thick portion, as suggested.  Claim 13 is treated as best understood, in view of the rejection under 35 USC §112(b).

Response to Arguments
Applicant’s arguments filed 19 August 2022 have been considered but they are not persuasive.
In response to applicant’s argument that the limitation restricting the base end portion to only a range of 20 mm from a face center of a crown portion in a toe-heel direction, the examiner maintains the position that prior art teaches a base end portion formed in the claimed range but fails to disclose that the base end portion may be arranged to be formed only in the claimed range.  Cited case law supports a finding that in would have been obvious to a person of ordinary skill in the art to arrange the base end portion, as claimed. 
The record does not include evidence that specific relationships of the thickness dimensions and arrangement of the club head parts are critical to advantageous performance and the examiner maintains the position that a person of ordinary skill in the art, being aware of the cited prior art references would have been motivated to vary the relative dimensions and arrangement to arrive at the claimed invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        31 August 2022